DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/13/2020 and 09/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 03/13/2020 were reviewed and are acceptable.
Specification
The specification filed on 03/13/2020 was reviewed and is acceptable.
Claim Objections
Claim 20 is objected to because of the following informalities:  “(A) a Li-ion conducting solid electrolyte” in line 3 should be replaced with --(A) a Li-ion conducting solid electrolyte;-- and “(E) a photoinitiator” in line 7 should be replaced with --(E) a photoinitiator;--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20-22, and 25-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2016/0093916 A1) in view of Laramie et al. (US 2015/0010804 A1) and Delnick et al. (US 2015/0255803 A1).
Regarding claims 20-22, Moon et al. discloses a curable composition (see [0299] which describes thermally polymerizing the composition, and which reasonably reads on “curable”) for preparing a composite polymer electrolyte (Title), the curable composition comprising:
a Li-ion conducting solid electrolyte (e.g. Li7La3Zr2O12, [0234-0236]);

a lithium salt, specifically LiPF6 (e.g. LiPF6, [0122]); and
a photoinitiator (e.g. benzophenone, [0139]);
wherein the Li-ion conducting solid electrolyte is lithium-lanthanum-zirconate (e.g. Li7La3Zr2O12, [0234-0236]),
wherein the polymer has a polymer chain of the type polyether, and specifically, is poly(ethylene oxide) (e.g. polyethylene oxide, [0115]).
Moon et al. further discloses the use of TEGDME as an organic solvent when the electrolyte is a liquid electrolyte ([0213-0214]), but does not disclose the use of TEGDME as an active plasticizer.
Laramie et al. teaches a ceramic/polymer matrix (Title).  Laramie et al. teaches that the composite ceramic/polymer layer be used to form a solid electrolyte ([0120]), and may suitably comprise polyethers (e.g. PEO, [0120]) and lithium salts (e.g. LiPF6, [0122]).  Laramie et al. further teaches that the composite polymer may comprise a plasticizer to increase flexibility and improve thixotropic properties ([0095]).  However, Laramie et al. does not explicitly disclose materials are suitable for such a plasticizer.
Delnick et al. teaches a membrane separator for a redox flow battery ([0021]).  Delnick et al. teaches that the separator is comprised of PEO and formed into a film ([0069, 0077]).  Delnick et al. teaches that TEGDME is added as a plasticizer to reduce crystallinity and increase the free volume, thus increasing the conductivity of the films ([0076]).
Moon et al., Laramie et al., and Delnick et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely PEO polymer films/electrolytes.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize a plasticizer in the composite polymer electrolyte of Moon et al. with the reasonable expectation that doing so would increase flexibility and improve thixotropic 
Accordingly, the skilled artisan would find it obvious that the composite polymer electrolyte of modified Moon would comprise an active plasticizer, specifically TEGDME.
Regarding claim 25, modified Moon discloses all of the claim limitations as set forth above.
Moon et al. further discloses that the photoinitiator has an aryl-CO- group, and is specifically benzophenone (benzophenone, [0139]).
Regarding claims 26-29, modified Moon discloses all of the claim limitations as set forth above.
With respect to the limitations of claims 26-29, in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the product itself.  Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  "The patentability of a product, i.e.----, does not depend on its method of production, i.e.----."  In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  Because patentability of product claims are based on the product’s structure, and modified Moon discloses the claimed structure (as noted above), the process limitations are not afforded patentable weight since such limitations do not appear to provide the claimed product with patentably distinct structure.
Regarding claims 30-31, modified Moon discloses all of the claim limitations as set forth above.
Moon et al. further discloses the electrolyte being a sold electrolyte ([0234-0238]).  It is noted that Moon et al. does not appear to describe the use of any organic solvent, nor any room temperature ionic liquid when the electrolyte is a solid electrolyte (see e.g. [0213-0214] which describes organic solvents for liquid electrolytes, and e.g. [0232] which describes an ionic liquid for gel electrolytes).
Regarding claims 32-34, modified Moon discloses all of the claim limitations as set forth above.
Moon et al. further discloses the disclosed composition as a film ([0238]) having a thickness of about 10 m to about 200 m ([0238]), but does not explicitly disclose a thickness between 0.5 m to 500 m (claim 33), nor 1.0 m to 200 m (claim 34).
However, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention to select the overlapping portions of the disclosed ranges (10-200 m significantly overlaps 0.5-500 m or 1.0-200 m) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
Regarding claim 35, modified Moon discloses all of the claim limitations as set forth above.
Moon et al. further discloses a cured composition obtained by exposure of the disclosed curable composition (see e.g. [0082] which describes polymerization; it is noted that polymerization necessarily implies curing via exposure to something, e.g. a crosslinker).
Regarding claim 36, modified Moon discloses all of the claim limitations as set forth above.
With respect to the limitations of claim 36, in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the product itself.  Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  "The patentability of a product, i.e.----, does not depend on its method of production, i.e.----."  In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  Because patentability of product claims are based on the product’s structure, and modified Moon discloses the claimed structure (as noted above), the process limitations are not afforded patentable weight since such limitations do not appear to provide the claimed product with patentably distinct structure.
Regarding claims 37-38, modified Moon discloses all of the claim limitations as set forth above.

Regarding claim 39, modified Moon discloses all of the claim limitations as set forth above.
Modified Moon does not explicitly disclose that the solid state lithium battery is assembled in a monopolar or a bipolar configuration, however, it is noted that any battery must necessarily be configured in a monopolar or bipolar configuration in order to complete a circuit and provide useful energy to a load.
Allowable Subject Matter
Claim(s) 23-24 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a curable composition wherein the active plasticizer has a water content below 10 ppm (claim 23), or below 5 ppm (claim 24).
Moon et al. (US 2016/0093916 A1) in view of Laramie et al. (US 2015/0010804 A1) and Delnick et al. (US 2015/0255803 A1) is considered to be the closest relevant prior art to dependent claims 23-24.  Moon et al. in view of Laramie et al. and Delnick et al. discloses most of the claim limitations as set forth above.
However, none of the cited references disclose, teach, fairly suggest, nor render obvious the recited water content of the active plasticizer.  Furthermore, because the curable composition is thermally treated (see e.g. Laramie: [0060] which describes heating, and Delnick: [0077] which describes air drying/heating), there does not appear to be any reasonable basis for the skilled artisan to be .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pratt et al. (US 2016/0028114 A1) discloses multi-phase electrolyte lithium batteries.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        03/12/2022